


PROJECT AND EXPENDITURE AUTHORIZATION ("PEA")
made as of this 6th day of April, 2011


TO:           NOVA Gas Transmission Ltd. (the "Company")
 
1.  
The Work

 
Quicksilver Resources Canada Inc. ("Customer") hereby authorizes Company to
perform, or cause to be performed, all services and work (the "Work") which
Company or its agent acting reasonably may deem necessary or appropriate for the
preliminary study, engineering, design, procurement, regulatory approval,
construction, and installation of:
 
(a)  
Horn River Mainline (Komie North Section) from a-66-A/94-O-15 and extending to
d-64-J/94-P-4 (the "Pipeline"); and

 
(b)  
Fortune Creek meter station located at a-66-A/94-O-15 (the "Meter Station");

 
each of which are more fully described and set out in Schedule "A" (collectively
the "Facilities").
 
The parties agree that in performance of the Work, Company is acting in its own
right and not as the agent or representative of Customer.
 
2.  
The Service Documents

 
Company proposes that the Facilities will be an extension of the Company’s
Alberta System (“Alberta System”).  Company intends to apply to the National
Energy Board to extend the Alberta System from a location near the proposed
Cabin meter station to receipt points in the Horn River area in northeast
British Columbia, and the connection of the Facilities to the proposed Horn
River mainline at or near d-64-J/94-P-4 (collectively the “Pipeline Project”).
Customer shall, within 10 Banking Days of receipt  of this PEA from Company,
execute and deliver to Company the service documents attached as Schedule B and
such other documents reasonably required by Company, (the “Service Documents”),
for the receipt of 8498.4 103m3/d of natural gas at the Meter Station (the
“Service”). The Service shall be provided in accordance with the Alberta System
Gas Transportation Tariff as amended from time to time (the “Alberta System
Tariff”). If Customer fails to execute and deliver the Service Documents on or
before the date requested by Company, Company may suspend the Work or terminate
this PEA by giving written notice to Customer.
 
3.  
The Customer Authorized Amount

 
Customer hereby authorizes Company to incur such costs and expenses for the
account of Customer, as Company may deem necessary or appropriate, up to a
maximum amount of $265,000,000 plus applicable taxes (the "Customer Authorized
Amount") in order to complete the Work for the Facilities.  Customer
acknowledges and agrees that the Customer Authorized Amount is not a firm
estimate, quotation or price, but is only a preliminary estimate of Customer’s
proportionate share as determined by Company of the total costs and expenses for
the Facilities.  The total estimated cost of the Work for the Facilities is
$265,000,000 plus applicable taxes.
 
4.  
Changes to Customer Authorized Amount, the Scope of Work or the Facilities

 
If Company determines in the performance of the Work that Company will incur
costs and expenses which will exceed the aggregate of the Customer’s Authorized
Amount and the authorized amount for all other customers who have executed a PEA
for the Facilities or there is a change in scope of Work or Facilities, Company
shall not be obligated to continue the performance of the Work.  In such event
Company shall forward to Customer amendments to this PEA and any other documents
reasonably required by Company, which when executed shall be good and sufficient
authorization for Company to incur such additional costs and expenses or change
the scope of Work and/or Facilities for the account of Customer.  Customer shall
within ten (10) Banking Days, or such other date agreed to by Company, of
receipt of any such amendment, execute and deliver such amendments to Company,
unaltered and without any revisions whatsoever, failing which, Company may in
its sole discretion give written notice to Customer terminating this PEA.
 
In the event that one or more additional customers executes a PEA and any other
documents required by Company for the Facilities after April 6th , 2011, Company
shall promptly notify Customer of the reduction in the total estimated cost of
the Work for the Facilities attributable to the account of Customer. Company
shall forward to Customer amendments to this PEA, the financial assurance
documents described in paragraph 9, and any other documents reasonably required
by Company, reflecting such reduction. Customer shall within ten (10) Banking
Days, or such other date agreed to by Company, of receipt of any such amendment,
execute and deliver such amendments to Company, unaltered and without any
revisions whatsoever, failing which, Company may in its sole discretion give
written notice to Customer terminating this PEA.
 
5.  
Customer Approvals

 
Customer will proceed with due diligence to obtain all necessary permits,
certificates, licences and authorizations from all governmental or regulatory
authorities having jurisdiction over the construction of any facilities required
by Customer for the Service ("Customer Approvals").  Customer shall on or before
the commencement of the construction of the Facilities or such later date agreed
to by Company (the “Customer Approval Date”) provide evidence satisfactory to
Company that Customer has obtained or will obtain all Customer Approvals.  If
Customer fails to obtain any Customer Approvals on terms and conditions
satisfactory to Customer on or before the Customer Approval Date or if Company
determines in its sole discretion that Customer is not proceeding with due
diligence to obtain any Customer Approvals, Customer or Company as the case may
be, may give written notice to the other, terminating this PEA.
 
Company shall use all reasonable efforts to assist Customer in obtaining any
Customer Approvals and Company shall provide Customer with any information or
documentation Customer determines necessary to obtain any Customer Approvals.
 
 
6.  
Company Approvals

 
Company shall proceed with due diligence to obtain all necessary approvals,
permits, certificates, licenses, and authorizations from all corporate
(including Board of Director approvals), and governmental or regulatory
authorities having jurisdiction over Company, the Pipeline Project and the
Facilities (including National Energy Board (“NEB”) approvals) in order that
Company may complete the Pipeline Project, perform the Work and provide the
Service as set out in the Service Documents (the "Company Approvals"). If
Company fails to obtain any of the Company Approvals on terms and conditions
satisfactory to Company, Company may in its sole discretion give Customer
written notice, terminating this PEA.
 
Customer shall use all reasonable efforts to assist Company in obtaining any
Company Approvals and Customer shall provide Company with any information or
documentation Company determines necessary to obtain any Company Approvals.
 
7.  
Customer Termination

 
Customer shall be entitled subject to any rights and obligations in this PEA,
including obligations to pay under paragraph 10, to terminate this PEA on or
before March 1st, 2012 for any reason upon giving written notice to Company.
 
8.  
Company Termination

 
In the event another customer who has executed a PEA for the Facilities
terminates or has its PEA terminated (the “Terminating Customer”) Company shall
give notice to all other customers who have executed PEAs for the Facilities
(the “Remaining Customers”) that a customer’s PEA has been terminated and that
Company may suspend the Work on the Facilities.  Company will use reasonable
efforts to facilitate the reallocation of the Terminating Customer’s Authorized
Amount among the Remaining Customers.  If Company determines it is unable to
reallocate the Terminating Customer’s Authorized Amount or if Company has not
received executed new or amended PEAs for any reallocated amount within the time
specified by Company, Company may, in addition to Company’s other rights to
terminate as provided for in this PEA, terminate this PEA.
 
If this PEA is terminated for any reason, Customer consents to Company releasing
the following information to the Remaining Customers:
 
(a)  
Customer’s Authorized Amount; and

 
(b)  
The Meter Station and the location.

 
If the Work is subsequently terminated, any payment received by Company from the
Terminating Customer pursuant to paragraph 10 shall be credited against each
Remaining Customer’s Authorized Amount for each Remaining Customer in proportion
to the amount of the Terminating Customer’s Authorized Amount assumed by such
Remaining Customer, if such Remaining Customer has provided Company with an
executed new or amended PEA for the increase to such Remaining Customer’s
Authorized Amount.
 
9.  
Financial Assurances

 
Company may at any time during the term of this PEA require Customer to provide
financial assurances to Company, and such financial assurances shall be provided
by Customer in a type and form acceptable to Company. For the purposes of this
PEA, Company and Customer agree that acceptable financial assurances shall
include one or more irrevocable standby letters of credit in a form acceptable
to Company, issued or confirmed  by a Schedule 1 Canadian bank or a major U.S.
commercial bank that is acceptable to Company with, in any case, a long-term
senior unsecured, unsubordinated debt rating (not supported by third party
credit enhancement) of at least "A" by Standard & Poor’s, a division of The
McGraw-Hill Companies, Inc., or its successor and "A2" by Moody’s Investors
Service, Inc., or its successor. Based on Company’s current forecasted spend
profile, Company estimates that the financial assurances that will be requested
from Customer will be equivalent to the following percentage of the Customer
Authorized Amount as of the dates set forth below:
 
Date
 
Percent of the Customer Authorized Amount
 
April 6th, 2011
 
 
5%
June 1, 2011
 
 
11%
March 1, 2012
 
 
23%
October 1, 2012
 
 
37%
July 1, 2013
 
 
50%
October 1, 2013
 
 
100%

 
If Customer fails to provide such financial assurances within ten (10) Banking
Days from request by Company, Company may in its sole discretion suspend its
performance of the Work and/or give written notice to Customer terminating this
PEA with such termination being effective as of the date that such financial
assurance was requested by Company.
 
10.  
Obligation to Pay

 
If this PEA is terminated for any reason, other than as contemplated in
paragraph 13, then Customer shall pay to Company, within fifteen (15) days of
receipt of an invoice from Company, an amount equal to the amount described in
Schedule "C", provided however if this PEA is terminated after July 1, 2011
Customer shall pay to Company an amount equal to the aggregate of amounts
described in Schedules "C" and "D".
 
Notwithstanding the foregoing, if this PEA is terminated by Company after July
1, 2011 pursuant to paragraph 6 because:
 
(a)  
Company did not receive Board of Director approval;  or

 
(b)  
subsequent to Company’s receipt of the certificate of public convenience and
necessity issued by the NEB (on terms and conditions satisfactory to Company),
Company did not receive one or more other Company Approvals,

 
Customer shall pay to Company an amount equal to the amount described in
Schedule “C”, but shall not be liable for the amount described in Schedule “D”.
Termination by Company pursuant to paragraphs 2, 4, 5, 7, 8 or 9 shall in no
circumstances be considered failure by Company to receive Company Approvals.
 
If Customer fails to pay any invoice in full within the time herein required,
interest on the unpaid portion shall accrue from the date such payment is first
overdue until payment is made at a rate of interest equal to the prime rate of
interest per annum of the Royal Bank of Canada, Main Branch, Calgary, Alberta
applicable to Canadian dollar commercial loans on the date such payment is first
overdue, plus three percent (3%) in addition thereto, and such interest shall be
immediately due and payable.
 
11.  
Limitation of Liability

 
Company shall not be liable to Customer or its directors, officers, consultants,
agents, contractors or employees (collectively, "Customer Associates") for any
suit, claim, demand, action, proceeding, loss, cost, expense (including
solicitor and his own client fees), injury, death or damage whatsoever,
howsoever caused and whether contractual or tortious (collectively, the
"Losses"), asserted against or suffered or incurred by Customer or Customer
Associates, except and to the extent that such Losses are caused by the gross
negligence or wilful misconduct of Company.
 
Notwithstanding anything contained herein, neither Company nor Customer shall be
liable for any indirect, consequential, punitive, exemplary or similar damages
or any economic loss, business interruption loss, loss of profits or loss of
anticipated profits sustained or incurred by either party as a result of this
PEA. This paragraph 11 shall survive termination of this PEA.
 
12.  
Title to Facilities

 
Customer acknowledges and agrees that Customer shall not acquire any right,
title or interest whatsoever in the Facilities or any portion of the Facilities,
or in any data, information, drawing, plan, equipment, service or work relating
to the Facilities, the Pipeline Project or the Work, notwithstanding any amount
paid or to be paid under or by virtue of this PEA.
 
13.  
Completion of Work

 
Company shall perform the Work in a good and workmanlike manner in accordance
with standard industry practices and shall proceed diligently with the Work with
an estimated completion date prior to May 1, 2014.  Subject to the terms and
conditions of this PEA, Company shall give Customer written notice upon
completion of the Work.  Upon Customer's receipt of such completion notice, the
Service Documents shall become effective and this PEA shall terminate; provided
however, the rights and obligations under paragraphs 11 and 15 of this PEA shall
survive termination of this PEA.
 
14.  
Notices

 
Every notice, request, demand, statement, bill, invoice or other document
required or permitted to be given hereunder shall be in writing and each of them
and every payment provided for herein shall be personally delivered, sent by
prepaid registered mail or sent by fax, email or other telecommunication
addressed as follows:
 

     
Customer:
 
Quicksilver Resources Canada Inc.
   
One Palliser Square
   
2000, 125-9th Avenue SE
Calgary, Alberta
   
T2G 0P8
   
Attention:
Gas Marketing
   
Fax:
403-262-6115
       
with a copy to:
 
Quicksilver Resources Inc.
   
801 Cherry Street, Suite 3700 –Unit 19
   
Fort Worth, TX 76102
   
USA
   
Attention:
General Counsel
   
Fax:
817-665-5021
   
Email:
ccirone@qrinc.com
                       
Company:
 
NOVA Gas Transmission Ltd.
   
450 – 1st Street SW
   
Calgary, Alberta T2P 5H1
           
Attention:
Karl Johannson, Senior Vice President
     
Canadian and Eastern U.S. Pipelines
   
Fax:
403-920-2317
   
Email:
Karl_johannson@transcanada.com



Any notice may be given by personal delivery or by mailing the same, postage
prepaid, in an envelope properly addressed to whom the notice is to be given and
shall be deemed to be given four (4) Banking Days (excluding Saturdays, Sundays
and statutory holidays) after the mailing thereof.  Any notice may also be given
by fax, email or other telecommunication addressed to the person to whom such
notice is to be given at such person's address for notice as set forth above,
and any notice so given shall be deemed to have been given twenty-four (24)
hours after transmission of same, Saturdays, Sundays and statutory holidays
excepted.  Any notice may also be given by telephone followed immediately by
letter, fax, email or other telecommunication and any notice shall be deemed to
have been given as of the date and time of the telephone notice.  In the event
of disruption of regular mail, every payment shall be personally delivered and
every notice, request, demand, statement, bill, invoice or other document shall
be given by one of the alternative means set out herein.
 
15.  
Audit

 
All of Company's books, accounts and records in respect of the Work may be
audited once by Customer or Customer's authorized representative during normal
business hours at any time within twelve (12) months following the date upon
which this PEA terminates; provided, however, that Customer gives reasonable
notice of such audit to Company and Customer has paid to Company all amounts
invoiced by Company pursuant to this PEA.  The expenses for any such audit shall
be borne by Customer and the audit shall be conducted so as to cause a minimum
of inconvenience to Company.  Company shall review and respond in a timely
manner with respect to any discrepancy or question raised by Customer as a
result of any such audit.  Any amounts that are determined to be owing as a
result of any such audit shall be payable to the party that is owed such amount
within thirty (30) days of such determination having been made.
 
16.  
Currency

 
All dollar amounts indicated in this PEA are in Canadian currency.
 
17.  
Compliance with Laws

 
Customer and Company shall comply with all laws, regulations, rules and orders
applicable to the observance or performance of their respective obligations
under this PEA.
 
18.  
Further Assurances

 
Customer and Company shall provide such data and information, execute and
deliver such further documents and instruments, give further assurances and
perform such acts as may be reasonably required by the other party in order to
carry out the purposes, intentions and provisions of this PEA.
 
19.  
The Tariff

 
Customer has reviewed and is familiar with the terms, conditions and provisions
of the Alberta System Tariff.  Company and Customer agree that any capitalized
terms not defined herein shall have the meaning ascribed thereto in the Alberta
System Tariff as amended from time to time or such other gas transportation
tariff determined by Company to be applicable to the Pipeline Project.
 
20.  
Assignment

 
Customer or Company may assign its rights and obligations pursuant to this PEA
with the prior written consent of the other party, which consent shall not be
unreasonably withheld or delayed; provided, however, Company may assign to an
Affiliate all or a portion of its interest to this PEA without the consent of
Customer.  “Affiliate” means, in relation to Company, any company, corporation,
partnership or association which (i) directly or indirectly controls Company;
(ii) is directly or indirectly controlled by Company; or (iii) is directly or
indirectly controlled by a company or corporation which directly or indirectly
controls Company; where “controls”, “controlled by” and “under common control
with” mean the possession directly or indirectly through one or more
intermediaries, of more than 50% of the outstanding voting stock of the company
in question, or the power to direct or cause the direction of management
policies of, any person, whether through ownership of stock, as a general
partner or trustee, by contract or otherwise. In the event of an assignment by
Customer of all or a portion of its rights and obligations under this PEA with
the consent of Company, Company shall, on Customer’s reasonable request, work
with Customer to adjust, replace, or reduce (as applicable) Customer’s financial
assurance obligations under paragraph 9 of this PEA following such
assignment,  subject to the creditworthiness of such assignee, including but not
limited to the long-term senior unsecured, unenhanced debt rating of the
assignee and/or its owner(s).
 
21.  
Entire Agreement and Amendments

 
This PEA sets forth the entire agreement between the Company and Customer with
respect to the subject matter hereof, and supersedes and replaces all previous
discussions, understandings and agreements (excluding any confidentiality
agreements between the parties) respecting the subject matter hereof.  No
amendment or variation of this PEA shall be of any force or effect whatsoever
unless it is in writing and is signed both Company and Customer.
 
22.  
Enurement

 
This PEA shall be binding upon and enure to the benefit of Company and Customer
and each of their respective successors and permitted assigns.
 
23.  
Severability

 
If the whole or any portion of any provision of this PEA or the application
thereof to any circumstance shall be held invalid, unenforceable or superseded
to any extent, the remainder of the provision in question, or its application to
any circumstance other than that to which it has been held invalid or
unenforceable, and the remainder of this PEA shall not be affected thereby and
shall be valid and enforceable to the fullest extent permitted by law.
 
24.  
Governing Law

 
This PEA shall be governed by and construed in accordance with the laws of the
Province of Alberta and the laws of Canada applicable therein, and each of
Company and Customer irrevocably submit to the jurisdiction of the courts of the
Province of Alberta for the interpretation and enforcement hereof.
 
 
25.  
Counterpart Execution

 
This PEA and any document required to be signed by Company and Customer may be
so executed in counterpart and a complete set of counterpart pages shall be
provided to each party.  A facsimile signature shall be deemed to be an original
signature.
 
 
IN WITNESS WHEREOF Company and Customer have executed this PEA as of the date
first above written.
 

   
QUICKSILVER RESOURCES CANADA INC.
 
     
By:
/s/ Philip Cook        
Name: Philip Cook
       
Title: Vice President--Finance
               
NOVA GAS TRANSMISSION LTD.
               
By:
/s/ Stephen M. V. Clark        
Name: Stephen M. V. Clark
       
Title: Vice President, Commercial
     
 
        By:
/s/ Karl Johannson
       
Name: Karl Johannson
        Title: President                    




 
 

--------------------------------------------------------------------------------

 

SCHEDULE "A"
Attached to and forming part of a PEA dated as of April 6th, 2011 between
Company and Customer
 

--------------------------------------------------------------------------------

Facilities


   

 
Facility
 
 
Description
Total Estimated  
Cost of the
Work
Customer’s
Proportionate
Share of the
Work
Customer’s
Estimated
Proportionate
Cost of the
Work
1
 Pipeline
 
 
Approximately 100 Kilometers of NPS 36 
pipeline from a-66-A/94-O-15 to d-64-J/94-P-4.  
(Note:  The diameter of the Pipeline has not been finalized); and
 
 
 
 
 
$260,000,000.00
 
100%
 
$260,000,000.00
2
 Meter Station
 
 
 
Type 2-16104U (2 NPS 10 ultrasonic meters
and NPS 16 yard piping) with sour gas
monitoring, containment and pull back facilities
(Note: The meter station type has not been finalized)
 
 
 
 
$5,000,000.00
 
100%
 
$5,000,000.00
   
 
Total
 
 
$265,000,000.00
 
100%
 
$265,000,000.00

 
 

--------------------------------------------------------------------------------

 


SCHEDULE "B"
Attached to and forming part of a PEA dated as of April 6th, 2011 between
Company and Customer
 

--------------------------------------------------------------------------------

Service Documents


(Attached)


Summary of attached Service Documents:


Contract Number
 
Contract Volume
Contract Term
Estimated Start Date
2011469022
2,832.8 E3M3/d       
10 years Primary Term + 0
years Secondary Term
 
May 1, 2014
2011469023 
2,832.8 E3M3/d       
6 years Primary Term + 0
years Secondary Term
 
May 1, 2018
2011469024  
2,832.8 E3M3/d       
4 year Primary Term + 0
years Secondary Term     
May 1, 2020









[Remainder of page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 

 
FT-R
Schedule of Service
NOVA Gas Transmission Ltd.

--------------------------------------------------------------------------------

SCHEDULE OF SERVICE
RATE SCHEDULE FT-R


Cust   Customer:                   Quicksilver Resources Canada Inc.
 
Schedule of
Service
Number
 
Receipt Point
Number and Name
 
Legal
Description
Maximum
Receipt
Pressure
kPa
 
Secondary
Term Start
 Date
 
Service
Termination
Date
Receipt
Contract
Demand
103m3/d
 
Price
Point
 
Additional
Conditions
2011469022     
42305:Fortune Creek
a-66-A/94-O-15
9930
N/A
See Condition 1
See Condition 1
2832.8
A
See Condition 2
                                                                               
                                                                               
 

THIS SCHEDULE FORMS PART OF SERVICE AGREEMENT DATED FEBRUARY 7, 2003 AND SHALL
BE DEEMED TO BE ATTACHED THERETO.


QUICKSILVER RESOURCES CANADA INC.
 
 
NOVA GAS TRANSMISSION LTD.
Per:
  /s/ Philip Cook  
Per :
  /s/ Dave Murray



Per:
Philip Cook
Vice President--Finance
 
Per :
Dave Murray
Manager, Supply
Commercial West




--------------------------------------------------------------------------------

 
Effective Date: November 1, 2010


 
 

--------------------------------------------------------------------------------

 
FT-R
Schedule of Service
NOVA Gas Transmission Ltd.
Attachment 1
 Conditions:
 
 
1. Customer has requested and Company has agreed that the Primary Term of this
Schedule of Service shall be 10 years and the Secondary Term shall be 0 years.
This Schedule of Service shall terminate and be of no further force and effect
on the day that is 10 years plus any partial month from the Billing Commencement
Date for the Service described herein. This Schedule of Service will be subject
to the applicable rates, tolls, charges, terms and conditions, and contract term
that are in effect on the Billing Commencement Date and any amendments thereto
from time to time.  Once Company determines the Billing Commencement Date,
Company and Customer agree that the Service Termination Date for the Service
described herein shall be as set out in Company’s letter to Customer declaring
the Billing Commencement Date.


2. This Schedule of Service becomes a binding obligation on the Company only
upon and not prior to the date Company:


i)  
receives all permits, certificates, licenses, jurisdictional approvals, project
approvals and authorizations Company determines necessary on terms and
conditions satisfactory to Company for the provision of  Service described
herein;

 
ii)  
has completed the construction of facilities which are located downstream of the
Fortune Creek meter station it determines necessary to provide the Service
described herein; and

 
iii)  
delivers notice to Customer of the Billing Commencement Date for the Service
described herein.

 

 
 

--------------------------------------------------------------------------------

 

  
FT-R
Schedule of Service
NOVA Gas Transmission Ltd.

--------------------------------------------------------------------------------

SCHEDULE OF SERVICE
RATE SCHEDULE FT-R


Cust     Customer:                     Quicksilver Resources Canada Inc.
 
Schedule of Service
Number
 
Receipt Point
Number and Name
 
Legal
Description
Maximum
Receipt
Pressure
kPa
 
Secondary
Term
Start
 Date
 
Service
Termination
Date
Receipt
Contract
Demand
103m3/d
 
Price
Point
 
Additional
Conditions
2011469023     
42305:Fortune Creek
a-66-A/94-O-15
9930
N/A
See Condition 1
See Condition 1
2832.8
A
See Condition 2
                                                                               
                                                                               
 

THIS SCHEDULE FORMS PART OF SERVICE AGREEMENT DATED FEBRUARY 7, 2003 AND SHALL
BE DEEMED TO BE ATTACHED THERETO.


QUICKSILVER RESOURCES CANADA INC.
 
 
NOVA GAS TRANSMISSION LTD.
Per:
  /s/ Philip Cook  
Per :
  /s/ Dave Murray



Per:
Philip  Cook
Vice President--Finance
 
Per :
Dave Murray
Manager, Supply
Commercial West




--------------------------------------------------------------------------------

 
Effective Date: November 1, 2010


 
 

--------------------------------------------------------------------------------

 



FT-R
Schedule of Service
NOVA Gas Transmission Ltd.
Attachment 1
 Conditions:


1. Customer has requested and Company has agreed that the Primary Term of this
Schedule of Service shall be 6 years and the Secondary Term shall be 0 years.
This Schedule of Service shall terminate and be of no further force and effect
on the day that is 6 years plus any partial month from the Billing Commencement
Date for the Service described herein. This Schedule of Service will be subject
to the applicable rates, tolls, charges, terms and conditions, and contract term
that are in effect on the Billing Commencement Date and any amendments thereto
from time to time.  Once Company determines the Billing Commencement Date,
Company and Customer agree that the Service Termination Date for the Service
described herein shall be as set out in Company’s letter to Customer declaring
the Billing Commencement Date.


2. This Schedule of Service becomes a binding obligation on the Company only
upon and not prior to the date Company:


i)  
receives all permits, certificates, licenses, jurisdictional approvals, project
approvals and authorizations Company determines necessary on terms and
conditions satisfactory to Company for the provision of  Service described
herein;

 
ii)  
has completed the construction of facilities which are located downstream of the
Fortune Creek meter station it determines necessary to provide the Service
described herein; and

 
iii)  
delivers notice to Customer of the Billing Commencement Date for the Service
described herein.

 


 
 

--------------------------------------------------------------------------------

 

FT-R
Schedule of Service
NOVA Gas Transmission Ltd.
Attachment 1
 Conditions:


1. Customer has requested and Company has agreed that the Primary Term of this
Schedule of Service shall be 4 years and the Secondary Term shall be 0 years.
This Schedule of Service shall terminate and be of no further force and effect
on the day that is 4 years plus any partial month from the Billing Commencement
Date for the Service described herein. This Schedule of Service will be subject
to the applicable rates, tolls, charges, terms and conditions, and contract term
that are in effect on the Billing Commencement Date and any amendments thereto
from time to time.  Once Company determines the Billing Commencement Date,
Company and Customer agree that the Service Termination Date for the Service
described herein shall be as set out in Company’s letter to Customer declaring
the Billing Commencement Date.


2. This Schedule of Service becomes a binding obligation on the Company only
upon and not prior to the date Company:


i)  
receives all permits, certificates, licenses, jurisdictional approvals, project
approvals and authorizations Company determines necessary on terms and
conditions satisfactory to Company for the provision of  Service described
herein;

 
ii)  
has completed the construction of facilities which are located downstream of the
Fortune Creek meter station it determines necessary to provide the Service
described herein; and

 
iii)  
delivers notice to Customer of the Billing Commencement Date for the Service
described herein.

 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE "C"


Attached to and forming part of a PEA dated as of April 6th, 2011 between
Company and Customer
 

--------------------------------------------------------------------------------

 
Customer shall pay to Company an amount equal to Customer’s Proportionate Share
(as defined below) of  the aggregate of all costs and expenses, including any
carrying costs and interest,  paid or incurred by Company, or for which Company
is or may become liable up to the Customer’s Authorized Amount, in the
performance of the Work up to and including two (2) Banking Days following the
date that Company or Customer, as the case may be, receives notice terminating
this PEA, including without limitation all cancellation and shut down costs paid
or to be paid by Company, plus interest thereon at an annual rate of interest
equal to one percent (1%) over and above the prime rate of interest announced
from time to time by the Royal Bank of Canada, Main Branch, Calgary, Alberta,
calculated from the later of the termination date or the date such costs and
expenses were paid by Company until and including the date of payment by
Customer. “Customer’s Proportionate Share” shall mean the percentage set out
under the column “Customer’s Proportionate Share of the Work” in Schedule “A” as
amended from time to time.
 


 
[Remainder of page left intentionally blank.]
 
 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE "D"


Attached to and forming part of a PEA dated as of April 6th, 2011 between
Company and Customer
 

--------------------------------------------------------------------------------





The cumulative present value of revenues for a period equal to the Secondary
Term is $26,424,600.






[Remainder of page left intentionally blank.]
 
 

